Citation Nr: 1723376	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-44 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for amputation, distal phalanx of first and second toes of left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Documents in the record indicate that the Veteran's amputation of the toes, left foot, has worsened since the most recent VA examination of the feet in August 2015.  An August 2016 Disability Benefits Questionnaire (DBQ) examination noted that the Veteran was scheduled for further resection of the affected toes in an attempt to alleviate his pain.  After the January 2016 receipt of another application for disability compensation and related compensation benefits claiming: amputation, distal phalanx of first and second toes of the left foot, VA reached out to the Veteran and memorialized in a July 2016 report of general information that the Veteran explained that he would be having surgery on August 9, 2016 to remove the first and second toes of the left foot completely.  VA followed up with a February 2017 letter explaining that the issue of the amputation of the toes of the left foot was already on appeal, and thus, a new claim filed in January 2017 would not be entertained.

As there appears to have been a change for the worse to the toes of the left foot since the prior August 2015 VA examination, the Board finds that additional development is needed to provide a complete and accurate record.  The Board finds that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the nature and severity of the current foot disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including those from Louis Stokes VA Medical Center, Cleveland, Ohio, and associate them with the claims file.

2.  After all development has been completed and returned from Step 1, schedule the Veteran for a VA foot examination by an examiner with appropriate expertise to determine the nature and severity of any foot disabilities found.  The examiner must review the claims file and this remand.  Any further indicated tests and studies should be conducted to identify all current foot and toe disorders, including the severity, frequency and duration of symptoms.

The examiner should describe all residuals related to this left foot disability, and specifically report on whether any metatarsal is affected by any toe amputation and if so, fully describe the effect.  The examiner is specifically asked to state whether the associated amputation scar(s) is/are painful.

Further, based on examination results and review of the record, including lay statements of the Veteran and others, Dalton v. Nicholson, 21 Vet. App. 23 (2007), the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the left foot/toe disabilities since August 4, 2009, the effective date of service connection for reactive bursitis; and, if so, the approximate date(s) of the change(s), and the severity of each foot disability as of each date.

3.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




